1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      JOSE VALDEZ-JIMENEZ,                          Case No. 2:19-cv-00581-RFB-VCF
5
                  Petitioner,
6                                                                     ORDER
             v.
7
      SHERIFF JOSEPH LOMBARDO,
8
                   Respondent.
9

10

11          This action is a petition for a writ of habeas corpus, under 28 U.S.C. § 2241, by
12   Jose Valdez-Jimenez, a pretrial detainee at the Clark County Detention Center, in
13   Las Vegas, Nevada. See Petition for Writ of Habeas Corpus (ECF No. 1), p. 2. The
14   Respondent Sheriff of Clark County has appeared in the action (ECF No. 10).
15          The Court vacates its order entered in error on April 11, 2019 (ECF No. 11) and
16   issues the instant order in its place.
17          While reserving judgment regarding the procedural viability and merits of
18   Valdez-Jimenez’s petition, the Court determines that his petition warrants an answer
19   by the Respondent. See 28 U.S.C. § 2243.
20          On April 10, 2019, Valdez-Jimenez filed an “Emergency Motion to Expedite
21   Resolution of Petition for Writ of Habeas Corpus” (ECF No. 9), requesting that “this Court
22   set an expedited briefing schedule and adjudicate his petition for a writ of habeas corpus
23   on an emergency basis.” See Motion to Expedite (ECF No. 9), p. 4. The Court grants the
24   motion. Petitioner alleges that he is unconstitutionally detained pre-trial because his bail
25   has been set at an unattainable amount and because the state court made no findings of
26   fact regarding his dangerousness or flight risk. The Court finds that Petitioner has been
27   incarcerated for ten months and has had a petition pending in state court since July 2018.
28   The Court finds that the petition for relief merits immediate attention.
1           IT IS THEREFORE ORDERED that the Court’s [11] Order is VACATED and the

2    instant order is issued in its place.

3           IT IS FURTHER ORDERED that Petitioner’s “Emergency Motion to Expedite

4    Resolution of Petition for Writ of Habeas Corpus” (ECF No. 9) is GRANTED.

5           IT IS FURTHER ORDERED that the Respondent Sheriff of Clark County shall file

6    an answer to the petition for writ of habeas corpus by April 26, 2019. The answer should

7    encompass all of Respondent’s procedural and merits-based arguments.

8           IT IS FURTHER ORDERED that Petitioner file any reply by May 3, 2019.

9           IT IS FURTHER ORDERED that a hearing is set for May 7, 2019 at 2:00 PM in

10   Courtroom 7C.

11

12          DATED: April 12, 2019.

13

14
                                             RICHARD F. BOULWARE, II,
15                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
